Case: 12-1286      Document: 37       Page: 1   Filed: 09/26/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate~ (!Court of ~peaI~
       for toe jfeberaI (!Circuit

                      SHIMANO, INC.,
                          Appellant,
                              v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                          Appellee,
                             AND
                       MBI CO., LTD.,
                       Cross Appellant.


                      2012-1286, -1294
                (Reexamination No. 95/001,051)


   Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.


                        ON MOTION


                         ORDER
    Shimano, Inc. moves to include, as an addendum to its
response/reply brief, the original and a certified English
Case: 12-1286     Document: 37      Page: 2     Filed: 09/26/2012




SHIMANO, INC. V. DAVID KAPPaS, DIRECTOR, PTa                    2

translation of a February 29, 2012 letter from MBl Co.
LTD ("MBl") charging Shimano with patent infringement.
MBI opposes. The Director of the United States Patent
and Trademark takes no position. Shimano replies.
      Upon consideration thereof,
      IT Is ORDERED THAT:

      The motion is denied.
                                     FOR THE COURT


       SEP 26 2012                   /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: James A. Deland, Esq.
    Raymond T. Chen, Esq.
                                               USo COUJt'F'PEALS FOR
    Richard Wydeven, Esq.                       • THE FEDERAl. CIRCUIT
s25                                                 SEP 262012
                                                      JAN HORBAlY
                                                         ClERK